Per Curiam.

Memorandum In this summary proceeding by three petitioners to recover possession of premises under subdivision (d) of section 8 of the Commercial Rent Law (L. 1945, ch. 3, as amd. by L. 1946, ch. 272) the testimony of the landlords shows that the restaurant business is to be operated by a corporation the stock of which is owned by two of the petitioners.
We do not think that the proofs satisfy the requirement of the statute that the owners seek in good faith to recover possession for their immediate and personal use.
¡ Further, the record presents prejudicial error by the ruling of the Trial Judge refusing to submit to the jury the issue as to service of the thirty-day notice on the statutory monthly tenant.
The final order should be reversed, with $30 costs, and petition dismissed, with costs. ¡